 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6

 7       GENEVA Y. JAMES,

                              Plaintiff,
 8
                                                         C11-1188 TSZ 1
            v.
 9
                                                         MINUTE ORDER
         JUDGE COUGHENOUR, et al.,
10
                              Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
             (1)    Plaintiff has filed a document, docket no. 9, complaining that she was
14   treated unfairly and that the Court should have appointed a lawyer to represent her
     concerning certain unidentified liens. This matter was dismissed by Order entered
15   August 25, 2011, docket no. 3. A judgment, docket no. 4, was contemporaneously
     entered, and the time for appeal has long since expired. See Minute Order (docket no. 8)
16   (denying a request for waiver, which was construed as a motion for extension of time to
     file a notice of appeal). This case is closed, and the Court will not consider any further
17   motions, requests, or other filings in connection with this action.

18
     1
19   Plaintiff has filed several cases over the years under different names. See Geneva Y. Holmes v.
   Fred Strauss Hutchinson, C97-1652-RSM; Geneva Y. James v. Department of Social and Health
20 Services, C06-410-JLR; Geneva Holmes-James v. Honorable John C. Coughenour, C10-1944-
   ALH; Geneva Holmes-James v. King County Court, C17-321-RSL. Plaintiff has most recently
21 indicated that her full name is Geneva Holmes-Parks-James-McClain. See Compl. in C17-321-
   RSL (docket no. 6); see also Letter in C11-1188-TSZ (docket no. 9). The Clerk is DIRECTED
   to index plaintiff’s cases in a manner that ensures all actions she has previously filed can be
22 easily identified.

23

     MINUTE ORDER - 1
 1          (2)   The Clerk is directed to terminate plaintiff’s motion, docket no. 9, and to
     send a copy of this Minute Order to plaintiff pro se.
 2
            Dated this 1st day of August, 2019.
 3

 4                                                    William M. McCool
                                                      Clerk
 5
                                                      s/Karen Dews
 6                                                    Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
